DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is reprinted below:
1. A method comprising:

learning an identity of a first object with a first brain on a first device; 

transmitting the identity of the first object from the first brain to a cloud brain, the cloud brain residing in at least one slave node having at least one memory and at least one processing unit; and

transmitting the identity of the first object from the cloud brain to a second brain on a second device.

The prior art fails to teach or render obvious either singly or in combination the underlined limitations above in combination with the other claimed limitations.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shanker (US 2012/0246297) teaches in ¶ [0036]:
[0036] A method and apparatus for agent based monitoring for SaaS (software as a service) IT (information technology) service management is described. In one embodiment, a SaaS IT Service Management server (hereinafter "server") manages aspects related to IT management for multiple customers and their a customer installs one or more proxy clients on one or more of their network devices to perform discovery of their network devices and monitoring (agentless monitoring) of their network devices. For example, a customer installs a proxy client onto one of its servers and uses that proxy client to discover devices in the network (e.g., in the same subnet). The proxy client then sends information that identifies the discovered devices to the server (hereinafter referred to as "discovery information"). In one embodiment, the discovery information is sent through an encrypted connection and uses web services (e.g., using HTTP or HTTPs). In one embodiment, the discovery information is sent in an XML (Extensible Markup Language) file, which may also be encrypted. The server then stores information about the discovered devices for the customer. In this way, the server is able to maintain information about the discovered devices in the customer's private network without requiring a VPN (virtual private network) link between the server and the network, without exposing SNMP (Simple Network Management Protocol) and/or WMI (Windows Management Instrumentation) protocols, without requiring that each device in the network be connected or accessible by the server, and without additional configuration on any firewall in the customer's private network(s).

Examiner submits that Shankar teaches a device discovering underlying devices and then sending information to the server. However, Shankar fails to teach or render obvious the limitations “transmitting the identity of the first object from the first brain to a cloud brain, the cloud brain residing in at least one slave node having at least one memory and at least one processing unit; and
transmitting the identity of the first object from the cloud brain to a second brain on a second device” in the independent claims. 
Examiner further cites Kato (US 2008/0141313), Slavov (US 2009/0253409), Eaton (US 2011/0148624). However, none of these references teach or render obvious the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA NGUYEN/Primary Examiner, Art Unit 2442